ITEMID: 001-108595
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF DOLUTAŞ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1977 in Sivas.
5. On 6 May 1998 the applicant was taken into police custody on suspicion of being a member of an illegal organisation.
6. On 9 May 1998 he was brought before the public prosecutor and investigating judge at the Istanbul State Security Court, who ordered his pre-trial detention.
7. On 11 May 1998 the public prosecutor at the Istanbul State Security Court filed a bill of indictment against the applicant, charging him with membership of an illegal organisation.
8. On 14 July 1998 due to the factual and legal connection between the cases, the court decided to joint the applicant’s case to other proceedings, involving seven accused (no. 1998/2).
9. On the same day the applicant was released pending trial.
10. On 29 July 2000 a change took place in the judges sitting as a bench at the Istanbul State Security Court and therefore, the next hearing was scheduled on 7 September 2000.
11. On 16 November 2000 the hearing was postponed to 20 February 2001 due the change in the assignment of judges at the trial court.
12. On 20 February 2001 the applicant was summoned to appear before the court in order to make his supplementary submissions for his defence, in view of a possible alteration of the offence he was charged with.
13. On 10 May 2001 the court observed that the registered writ having sent to the applicant, returned to the case file without a delivery.
14. On 30 November 2001 the public prosecutor at the Istanbul State Security Court filed an additional bill of indictment, charging the applicant with using explosives.
15. From the date of 10 May 2001 to 24 May 2007, despite the authorities’ efforts to have summoned the applicant, his whereabouts could not be established. During that period, the court ordered the Avcılar Police Department to make an enquiry to the applicant’s family about his nonappearance. Subsequently, the court was informed that the applicant had gone abroad to study.
16. The trial court invited the prosecutor’s office to transmit the arrest warrant against the applicant to the customs with a view to securing his appearance before the court once he entered the country.
17. Following a constitutional amendment, State Security Courts were abolished and the applicant’s case was transferred to the Istanbul Assize Court.
18. On 6 November 2007, in his defence submissions to the court, the applicant’s lawyer claimed that the applicant had already been tried by another chamber of the Istanbul Assize Court on the basis of the same facts and requested that the matter be examined further.
19. On 3 April 2008 the Istanbul Assize Court ordered the case file of the proceedings in question to verify the reason for the applicant’s previous conviction.
20. On 24 February 2009 the court ruled that the criminal proceedings be discontinued on the ground that the prosecution was time-barred. On the same day, the applicant’s lawyer lodged an appeal against the judgment.
21. According to the submissions in the case file, the proceedings are currently pending before the Court of Cassation.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
